        Case 2:18-mj-00152-EFB Document 246-1 Filed 12/03/19 Page 1 of 1
                                                                                     PERSON 1


                                        Witness Statement




I am the witness                                         do testify on the victim’s case of (Ihsan
Abdulhafidh Jasim), I saw the incident and those who killed the victim were the following
terrorists: The terrorist (‘Omar Abdulsattar Ameen), the terrorist (Farhan Rafiq ‘Itaywi Ahmad
‘Izzah), the terrorist (Muntasir Shihab Ahmad Al-Badir), the terrorist (Muhammad ‘Aboud –
Nicknamed “Al-Suri”) the terrorist (Ziyad Talib Jarbou’), the terrorist (Salam Adeeb Sa’eed
Nazhan), the terrorist (Ameen Bilal Abdulsattar Ameen), the terrorist (Qutaybah Abdulsattar
Ameen), the terrorist (Suhayb Abdulsattar Ameen) and the terrorist (Ayman Abdulsattar
Ameen), noting that those terrorists used to conduct terrorist operations against the United States
Forces and used to plant IED’s and car bombs.



This is my statement and I acknowledge it.




[Signature & Thumbprint]                                             [Signature]
Witness                                                              Investigator

21 September, 2017
                                                                     21 September, 2017




                                                                                    EXHIBIT 126
